947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linda G. THOMAS;  Lolita C. Patterson;  Patrice A. Odom;Jeanne P. Wade;  Angela Odom;  Tammie L. Davis,Plaintiffs-Appellants,andSandra O. Paavel, Plaintiff,v.The CITY OF COMUMBIA;  City of Columbia Police Department;Robert A. Wilbur, individually and in his officialcapacity as Chief of Police, Defendants-Appellees.
No. 90-3058
United States Court of Appeals, Fourth Circuit.
Submitted June 26, 1991.Decided Nov. 7, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Charles W. Gambrell, Magistrate Judge.  (CA-88-1748-3-16-H)
Linda G. Thomas, Lolita C. Patterson, Patrice A. Odom, Jeanne P. Wade, Angela Odom, Tammie L. Davis, appellants pro se.
Vance J. Bettis, Gignilliat, Savitz & Bettis, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, WILKINS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Several female police officers of the City of Columbia Police Department (City) brought an action challenging the City's light duty and leave of absence policy under Title VII of the Civil Rights Act of 1964 and the Pregnancy Discrimination Act of 1978, as amended, 42 U.S.C. § 2000e et seq.;   and under 42 U.S.C. §§ 1981 and 1983.   After hearing eight days of testimony, the magistrate judge rejected the plaintiffs' claims, finding no discriminatory intent in fact and no discriminatory treatment as a matter of law.*  The plaintiffs, represented by counsel in the district court, appealed pro se.


2
Our review of the record and the magistrate judge's thorough opinion discloses that this appeal is without merit, and we affirm on the reasons stated below.   Thomas v. City of Columbia, CA-88-1748-3-16H (D.S.C. Mar. 16, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid in the decisional process.


3
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c)